DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 03/16/21 & 01/10/22 were received by the Examiner before the issuance/mailing date of the first office action.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements have been considered (except for anything in foreign language non-accompanied by an English translation) by the Examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 1 recites “a spacer interposed between the substrate and the passivation layer and between the metallic lines and the dielectric layer” (emphasis added). There is no support for the underlined portions of the quoted claim in the original disclosure. The Examiner has assumed “the passivation layer” in lieu of the “the dielectric layer”.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claims 1 and 9 each recites “the dielectric layer”. There is a lack of antecedent basis for those limitations in the claims.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2 and 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chung et al. (US 2002/0090794).

a.	Re claim 1 and in view of the 112 1st rejection above, Chung et al. disclose a  semiconductor component comprising: a substrate 100 (see fig. 6 and related text; see figs. 1-5 and remaining of disclosure for more details); a plurality of metallic lines 102 ([0018]) disposed on the substrate; a passivation layer 110 (silicon dioxide; [0023]) disposed over the substrate and the metallic lines; and a spacer (108 or 106a or 108&106a; [0020]-[0022]) interposed between the substrate and the passivation layer and between the metallic lines and the passivation layer (i.e. at least part of the passivation layer), wherein the passivation layer has a first dielectric constant (dielectric constant of silicon dioxide, which is well-known to be about 3.9), and the spacer has a second dielectric constant (dielectric constant of air which is known to be about 1) less than the first dielectric constant (when the spacer is 106a alone or 106a&108, the dielectric constant of a porous silicon dioxide, with which 106a is made, is conventionally known to be less than the one of non-porous silicon dioxide as layer 110, so the dielectric constant of 106a or 108&106a is necessarily less than 3.9).

b.	Re claim 2, the spacer (when it is 108 or 106a&108) is filled with ambient air (implicit since 108 is an air gap).

c.	Re claim 9, the dielectric layer and the spacer include oxide-based (i.e. silicon dioxide) dielectrics.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chung et al. (US 2002/0090794) in view of Watanabe et al. (US 2008/0311742).

a.	Re claim 3, Chung et al. disclose all the limitations of claim 1 as stated above except explicitly for a plurality of voids buried in the passivation layer. However, Watanabe et al. disclose a semiconductor component similar to the one of Chung et al. where a covering layer 230 (see fig. 15B and [009]) equivalent to layer 110 of Chung et al., is made of a porous dielectric (i.e. a dielectric with voids buried therein). As such, it would have been obvious to one skilled in the art before the effective filing date of the invention to have provided the passivation layer 110 to be a porous dielectric layer, and this as a non-inventive step of using a known material for its known purpose (se MPEP 2144.07 and 2143.E&G) while also providing the portion of layer 110 extending down in the gaps between the metal lines to have low dielectric constant in order to further minimize capacitive coupling between adjacent metal lines (see MPEP 2144.I&II). 

b.	Re claim 4, the semiconductor component as per claim 3 rejection above would be such that the voids (at least the ones present in the portions of layer 110 extending down in the gaps between adjacent metal lines 102) are disposed between the metallic lines.

Claim(s) 5-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chung et al. (US 2002/0090794) in view of Hsue et al. (US 2003/0119301, cited on IDS).

a.	Re claim 5, Chung et al. disclose all the limitations of claim 1 as stated above except explicitly that the semiconductor component of claim 1, further comprises a plurality of first barrier liners sandwiched between the substrate and the metallic lines and surrounded by the spacer. However, it is conventionally known in the at to provide barrier layers under metal lines in order to prevent diffusion from the material of the metal lines as evidenced by barrier liners 32 (or 31&32) under metal lines 33 on fig. 3B and related text of Hsue et al. (see figs. 2A-B&3A-B and related text; see remaining of disclosure for more details). As such, it would have been obvious to one skilled in the art before the effective filing date of the invention to have provided the semiconductor component of claim 1 to further comprises a plurality of first barrier liners sandwiched between the substrate and the metallic lines and surrounded by the spacer in order to prevent diffusion of the copper material of the metal lines toward the substrate and underlying features (see MPEP 2144.I&II and 2143.E&G).

b.	Re claim 6, Chung et al. disclose all the limitations of claim 5 as stated above except explicitly that the semiconductor component of claim 5, further comprises a capping layer disposed over upper surfaces of the metallic lines. But Hsue et al. disclose such a capping layer either as capping layers 38 used as a hard-mask to pattern the metal lines 33 (see figs. 2A-B and related text) or as top diffusion barrier layers 35. As such, it would have been obvious to one skilled in the art before the effective filing date of the invention to have formed metal lines 102 as in Hsue et al., and this as a non-inventive step of forming metal lines as known in the art with a reasonable expectation of success (see MPEP 2144.I&II and 2143.E&G). The modification would have resulted in having  a capping layer disposed over upper surfaces of the metallic lines.

c.	Re claim 7, the modification as per claim 6 rejection above would have resulted in having the semiconductor component of claim 6, further comprising a plurality of second barrier liners (which would be barrier layers 34&35 when the capping layer is layers 38, or layers 34 when the capping layer is layers 35) interposed between the metallic lines and the capping layer and surrounded by the spacer.

Claim(s) 8 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chung et al. (US 2002/0090794).

a.	Re claim 8, Chung et al. disclose all the limitations of claim 1 as stated above including that the spacer has a thickness (horizontal width; see annotated fig. 6 below) that gradually increases at positions of increasing distance from the upper surface of the substrate, except explicitly that the metallic lines have a width that gradually decreases at positions of increasing distance from an upper surface of the substrate. However, providing the metallic lines having a trapezoidal shape (see annotated fig. 6 below where such a change is illustrated by a modification of the sidewalls) does not require any inventive step and would have been obvious to one skilled in the art before the effective filing date of the invention to have done via a non-inventive change in shape (see MPEP 2144.04.IV) in order to, for example, increase the adhesion area, thus adhesion strength, between the conductive lines and the substrate (see MPEP 2144.I&II). Such a modification would have resulted in the fact that the metallic lines have a width that gradually decreases at positions of increasing distance from an upper surface of the substrate (see annotated fig. 6 below).


    PNG
    media_image1.png
    798
    1450
    media_image1.png
    Greyscale

b.	Re claim 10, Chung et al. disclose all the limitations of claim 1 as stated above and further disclose the substrate 100 comprising main features (multilayer interconnects disclosed in [0018]), except explicitly that the metallic lines are electrically coupled to the main features in the substrate. However, it would have been obvious to one skilled in the art before the effective filing date of the invention to have provided the metallic lines to be electrically coupled to main features in the substrate in order to at least transmit electrical signals between said metal lines and said main features as conventionally done in the art (see MPEP 2144.I&II).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Bark et al. (US 2018/0261546) and Schindler et al. (US 2006/0022345) disclose semiconductor components similar to the claimed invention.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PENIEL M GUMEDZOE whose telephone number is (571)270-3041. The examiner can normally be reached M-F: 9:00AM - 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 5712707877. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PENIEL M GUMEDZOE/Primary Examiner, Art Unit 2899